 In the Matter of THE NAHON COMPANYandUNITED UPHOLSTERERSUNION OF NEW YORK, LOCAL No 44, UPHOLSTERERS'INTERNATIONALUNION OF N A, AFLCase No R-3957 -Decided July 11, 1942Jurisdiction:fuinituie manufacturing industryInvestigation and Certification of Representati' esexistence of question re-fusal to accord petitioner recognition, election necessaryUnitAppropriate for Collective Bargaining:allemployees, excluding up-holsteieis, foiemen, and cleiical and supeivisoiy employees,heldto constitutean appropriate unit despite Company's request that cabinet makers, finishers,and shippingand maintenance employees should constitute separate unitsMr. George L. Arlin,of New York City, for the CompanyMr. Joseph Rothenberger,of New York City, for the Union.Mr. Charles IV Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Upbolsteieis' Union of NewYork, Local No 44, Upholstereis' International Union of N. A., AFL,herein called the Union, alleging that a question affecting commercehad arisen concerning the iepiesentation of employees of The NahonCompany, New York City, heieni called the Company, the NationalLabor Relations Board piovided for an appropiiate heaiing upon duenotice before Martin I Rose, Tiial Examiner Said hearing was heldat New York City on June 15, 1942 The Company and the Unionappeared, participated, and were afforded full opportunity to beheaid, to examine and cross-examine witnesses, and to uitioduce evi-dence bearing on the issuesThe Tiial Examinei's rulings made atthe hearing are flee fiom pieludicial error and aie hereby affirmedUpon the entire recoid in the case, the Boaid makes the following.FINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Nahon Company is a New York corporation having its princi-pal office and place of business in New York City, w here it is engaged42NLIIB,No78329 330DECISIONSOF NATIONAL LABORRELATIONS BOARDin the manufacture, sale, and distribution, of furniture and relatedproductsDuring the period from November 15, 1941, to May 15,1942, the Company purchased for use at its New York plant rawmaterials, pimcipally lumber, down, hair, springs, hardware, andlacquers, valued at approximately $41,000, of which about 1 percentwas secured from sources outside the State of New YorkDuring thesame period, the Company sold finished products valued at approxi-mately $142,000, of which about 33]/3 percent was shipped to pointsoutside the State of New YoikThe Company concedes that it isengaged in commerce within the meaning of the National LaborRelations Act and that it is subject to the jurisdiction of the Boaid.-IITHE ORGANIZATION INVOLVEDUnited Upholsterers' Union of New Yoik, Local No. 44, is a labororganization affiliated with ;Upholsterers' International Union ofNorth America and the American Federation of Labor, admitting tomembership -employees of the Company.IIITHE QUESTIONCONCERNING REPRESENTATIONAbout May 2, 1942, the Union requested the Company to recognizeit as exclusive bargaining representative within the unit which wehereinafter find to be app] opi lateThe Company declined to recog-nizetheUnion as such repiesentativeA report of the RegionalDirector introduced into evidence at the hearing indicates that theUnion repiesents a substantial number of employees within the appro-priate unit 1We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe Union contends that all employees of the Company, excludingupholsterers, foremen, and clerical and supervisory employees, con-stitute an appropriate unit.The Union now represents the uphol-sterers by virtue of a conti act expn ing August 31, 1942.The Com-pany contends that the cabinet makers, finishers, and shipping andmaintenance employees, constitute three sepal ate appropriate units,and that the foremen should be included in such units.1The Union submitted to the Regional Director 37 applications for membership cardsThirty bore apparently genuine, original signatures,five bore printed namesThirty-fiveof the cards bore the names of persons on the Company'sMay 8, 1942, pay roll, listing45 persons within the appropriate unitTnenty-two were undated,3 dated in 1942, 5 inApril, and 5 in May 1942 THE NAHON COMPANY .331The Company manufactures custom-built furniture.The furnitureis built by the cabinet makers, starting with rough lumber and usingboth machine and hand woodworking tools. It is then finished, i. e.stained and varnished, by the finishers; upholstered,-if such is neces-sary; and finally shipped.Cabinet makers, finishers, and upholsterers are highly skilled crafts-men.They are not interchangeable.All work the-same hours.Allare hourly paid except the cabinet makers, who are piece workers.Although under other circumstances the cabinet makers, finishers,and shipping and maintenance employees might constitute separateappropriate units, we are of the opinion that, on this record, theyconstitute one appropriate unit.There are four foremen.Two of these are employed in the cabinetmaking department, one in the finishing department, and one in theshipping and maintenance departmentThey spend 90 percent oftheir time supervising other employees.We find that the foremenare supervisory employees, and shall exclude them from the unit -We find that all employees of the Company, excluding upholsterers,foremen, and clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAlthough the Union requested that eligibility to vote in any electionbe determined by the pay roll of May 1; and the Company that it bedetermined either as of the date of the hearing or as of the date ofthe election, we shall direct, in accordance with our usual practice,that the question concerning representation which has arisen be re-solved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it ishereby_DIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Nahon Company, New York City, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of this Direction, under the direction and super-vision of the Regional Director foi the Second Region, acting in thismatter as agent for the National Labor Relations Boai d, and subject toArticle III, Section 9, of said Rules and Regulations,- among the em-ployees in the unit found appropriate in Section IV, above, who weieemployed during the pay-roll peiiod immediately preceding the dateof this Direction, including employees who did not work dining suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented for thepurposes of collective bargaining by United Upholsterers' Union ofNew York, Local No 44, Upholsterers' International Union of N A)affiliated with the American Federation-of Labor.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election